DETAILED ACTION

This office action is in response to Remarks and Amendments After Final Action filed November 17, 2021 in regards to a 371 application filed March 24, 2016 claiming priority to PCT/EP2014/070449 filed September 25, 2014 and foreign applications DE102013219337.8 filed September 25, 2013 and DE102013219331.9 filed September 25, 2013.  Claims 1-10 and 21-27 have been elected with traverse.  Claims 11-20 are withdrawn as non-elected. Claims 1-3, 5-6, 21, 25-26, and 28-31 have been amended. Claim 27 has been cancelled without prejudice. Claims 32-52 are new.  Claims 1-10, 21-26, and 28-52 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended for the claims dated November 17, 2021 as follows: 
In regards to claim 1, line 8, change the phrase “… and the x ≥ …” to - … and the x is ≥ …-.  
In regards to claim 17, line 4, change the phrase “… element, and a tool and a railing.” to – … element, a tool, and a railing. -.  
In regards to claim 30, line 2, change the phrase “… Oyxgen,…” to - … Oxygen, …-.  
In regards to claim 32, line 9, change the phrase “… and ≤ 2.0;wherein …”  to - … and ≤ 2.0; wherein …-.  
Election/Restrictions

Claims 1-10, 21-26 and 28-52 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 22, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-26 and 28-52 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Doelle et al. (DE102009000699).
Doelle et al. disclose a plasma polymer layer used to coat a plastic substrate wherein the plasma polymer layer includes a trimethylsiloxy-terminated/ polydimethylsiloxane and the amount of the contents are: carbon 49 atomic%; a silicon 24 atomic %; and oxygen 25 atomic% corresponding to a ratio of carbon atomic% to oxygen atomic% of 1.96 (x=C/O of 49/25) and E (i.e., modulus of elasticity) of 12-50 GPa, preferably 15-30 GPa. Doelle et al. disclose the polymer layer is disposed on the plastic substrate as a coating, foil, or laminate by injection molding, blow molding, compression molding or by a lamination 
However, Doelle et al. do not teach or fairly suggest the claimed plasma polymer layer comprising a self-bias of less than 10 V and the modulus of elasticity determined by function (1):
E = 25 - 31.5*x + 13.5*x2 – 1.85*x3  	(1) 
with x=C/O.
Doelle et al. do not teach or fairly suggest that when x = 1.96 (= 49/24), then E = 1.2 GPa using function (1), but Doelle et al. cite E is 12 to 50 GPa and preferably 15 to 30 GPa, therefore teaching away from the relationship of function (1), in addition to teaching away from the limitation of the self-bias of less than 10 V. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763